UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): June 2, Concurrent Computer Corporation (Exact Name of Registrant as Specified in its Charter) Delaware 0-13150 04-2735766 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 4375 River Green Parkway, Suite 100, Duluth, Georgia 30096 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(678) 258-4000 Not applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) x Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On June 2, 2008, Concurrent Computer Corp. ("Concurrent") distributed to its employeesa frequently asked questions ("FAQ") document regarding the proposed one for ten reverse split of shares of Concurrent’s common stock. The FAQ distributed is attached as Exhibit 99.1. Item 9.01. Financial Statements and Exhibits. (c) Exhibits The following exhibit is filed herewith: ExhibitNo. Description 99.1 FAQ document regarding the proposed reverse stock split. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:June 2, CONCURRENT COMPUTER CORPORATION By: /s/ Kirk L. Somers Kirk L. Somers Executive Vice President, General Counsel and Secretary 3 EXHIBIT INDEX Exhibit Number and Description 99.1 FAQ document regarding Concurrent’s proposed reverse stock split. 4
